Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,8,10,11 are rejected under 35 U.S.C. 102(a) as being anticipated by WO2018/135586 by way of Mitsutani (2019/0323392).

Regarding claim 1: Mitsutani discloses a fluid control valve configured to control flow of fluid supplied from a fluid supply source to a fluid supply destination (figures 1,3), comprising: an outer tubular portion (40); an inner tubular portion  (50) that is located at an inside of the outer tubular portion; an axial flow passage  (St 1) that is located between the outer tubular portion and the inner tubular portion and extends in an axial direction of the outer tubular portion and the inner tubular portion such that the axial flow 

Regarding claim 8: Mitsutani discloses a spool (60) that is located at the inside of the inner tubular portion and is configured to move in the axial direction relative to the inner tubular portion, wherein the spool is configured to control the flow of the fluid between the fluid supply source and the fluid supply destination according to a position of the spool in the axial direction relative to the inner tubular portion (figure 3).  

Regarding claim 10: Mitsutani discloses a valve timing adjusting device configured to adjust valve timing of an internal combustion engine (figure 1), comprising: a phase converter that is installed to a driven shaft  (3) of the internal combustion engine such that the phase converter is rotatable synchronously with a drive shaft (21) of the internal combustion engine, wherein the phase converter includes (figure 2) a hydraulic chamber (201,202) that serves as the fluid supply destination, and the phase converter is configured to shift a phase between the drive shaft and the driven shaft by the fluid supplied to the hydraulic chamber; and the fluid control valve (11,OC) that is configured to control the fluid supplied from the fluid supply source to the hydraulic chamber (figure 3).  

Regarding claim 11: Mitsutani discloses the fluid control valve is installed at a center part of the phase converter (figure 1; numeral 11, OC).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsutani in view of Scheidig (2014/0116365).

Mitsutani discloses the claimed invention as recited above except for specifying the inner tubular portion is configured to move in the axial direction relative to the outer tubular portion at the inside of the outer tubular portion, and the inner tubular portion is configured to control the flow of the fluid between the fluid supply source and the fluid supply destination according to a position of the inner tubular portion in the axial direction relative to the outer tubular portion.
However, Scheidig teaches the inner tubular portion (sleeve) is configured to move in the axial direction relative to the outer tubular portion at the inside of the outer tubular portion, and the inner tubular portion is configured to control the flow of the fluid between the fluid supply source and the fluid supply destination according to a position of the inner tubular portion in the axial direction relative to the outer tubular portion (paragraph 0007).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of Mitsutani by providing the arrangement as taught by Scheidig for such is an alternative equivalent adaptation since there are only finite means of actuation (the spool or the sleeve).

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860. The examiner can normally be reached Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZELALEM ESHETE/           Primary Examiner, Art Unit 3746